DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “unaligned position” [Claims 1, 14].
Claim Objections
Claim 1 is objected to because of the following informalities: “an elongate element” (line 5) should read --the elongate element-- (the preamble sets forth an “elongate element” and thus provides antecedent basis for the elongate element); 
Claim 2 is objected to because of the following informalities: “extend” should read --extends-- (the limitation “extend” is referring to the “length” which is set forth with the singular construct, and thus it is grammatically proper to use --extends--).  Appropriate correction is required.
8 is objected to because of the following informalities: 
“an elongate element” (line 3) should read --the elongate element-- (Claim 1 already provides antecedent basis for the elongate element);
“a portion with an external profile” (lines 4-5) should read --the portion with the external profile-- (Claim 1 already provides antecedent basis for the portion and the external profile);
“an external profile” (lines 6-7) should read --the external profile-- (there is already antecedent basis for the external profile);
“an unaligned position” (line 8) should read --the unaligned position-- (Claim 1 already provides antecedent basis support for the unaligned position);
“an aligned position” (line 9) should read --the aligned position-- (Claim 1 already provides antecedent basis support for the aligned position).  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “an external profile” should read --the external profile-- (Claim 1 already provides antecedent basis for the external profile). Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “thr” should read --the--. Appropriate correction is required.

37 CFR 1.75(c) states: "[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabas (US 5,261,292).
Regarding Claim 1, Gabas discloses: an anti-rotational locking apparatus for locking an elongate element (7, 8, 9, 10, 11 corresponds to 2a/2b within instant application) in a particular rotational position with respect to a housing (CP), comprising: a sleeve (13) having an internal profile (threads 21) configured for slidably receiving therethrough an elongate element having a portion with an external profile (threads 7) configured to positively engage (see fig 2) with the internal profile of the sleeve; the housing (CP); and a locking pin (23, 24); wherein the sleeve has a flange (top portion) with a first opening (16) therein and the housing has a second opening therein (5 or 6); wherein the first opening is arranged for slidable alignment with the second opening from an unaligned position (Merriam-Webster’s Dictionary defines “alignment” as especially “the proper positioning or state of adjustment of parts in relation to each other” and thus “unaligned” is recognized as a position that is not the “proper” positioning; specification does not use term “unaligned” and thus specification does not not the “proper” positioning; specification defines “aligned” position, and thus “proper” position, as final assembly illustrated in figs 2-5 of instant application after assembly of device illustrated in fig 1; specification discloses functional limitations related to unalignment and alignment achieved during assembly of device, therefore, limitation interpreted as allowing for first opening to be at any other position other than final position during assembly and disassembly; Gabas discloses 13 is separate and movable relative to CP, and thus during assembly/disassembly 13 will be placed in final, “proper” location from a first different location that is remote from device and thus from an “unaligned” position) such that when in the unaligned position the locking pin cannot be inserted through both the first and second openings (when Gabas is disassembled and thus in unaligned position, 23/24 cannot be inserted in both openings because device is not assembled) and when the first and second openings are aligned the locking pin is insertable through both the first and second the openings (when assembled and in aligned positioned, 23/24 inserted into 5/6/16); and wherein insertion of the locking pin through the aligned first and second openings locks the flange to the housing and thereby prevents rotation of the flange with respect to the housing (figs 3 and 4, when locked threads 21 of 13 engage threads 7 which would prevent rotation of elongate element through frictional contact).
Regarding Claim 14, Gabas discloses: a method of locking an elongate element (7, 8, 9, 10, 11 corresponds to 2a/2b of instant application) in a particular rotational position with respect to a housing (CP), comprising: sliding (during assembly) a sleeve (13) over a portion of the elongate element having an external profile (7) in order to 
Regarding Claims 2, 10, 16, Gabas discloses: wherein the internal profile of the sleeve (13) is a spline profile (Merriam-Webster’s Dictionary defines “spline” as “a key that is fixed to one of two connected mechanical parts and fits into a keyway in the other”; threads 7/21 are each protrusions/keys that extend into an opening/keyway in the other feature); wherein the length of the splines extend in the longitudinal direction of the sleeve (threads 21 extend from 13 in direction parallel to up-and-down direction along figure 4) [Claim 2]; wherein the internal profile (21) of the sleeve (13) is a spline profile and the external profile (7) of the elongate element is a spline profile configured to positively engage (fig 3) with the internal profile of the sleeve [Claims 10, 16].
Regarding Claim 3, Gabas discloses: wherein the housing has two second openings (5 and 6), one provided in each of two housing portions, the locking pin being insertable in both second openings (fig 1); wherein the flange is arranged to slide between the housing portions (13 is disposed between the portions defining 5 and 6) for slidable alignment with both of the second openings in the housing.
Regarding Claim 4, Gabas discloses: wherein the housing portions are housing tabs (fig 1, portion defining 5 extends from 1).
Regarding Claim 7, Gabas discloses: wherein the locking pin is a quick release pin (simple rotation allows for quick release of locking mechanism).
Regarding Claim 8, Gabas discloses: an assembly comprising: an anti-rotational locking apparatus as claimed in claim 1 (see above); and an elongate element (7, 8, 9, 10, 11), wherein the elongate element has a portion with an external profile (7) configured to positively engage with the internal profile (21) of the sleeve; the assembly being arranged such that the sleeve is slidable over the elongate element so that the internal profile of the sleeve engages with the portion with an external profile of the elongate element (fig 3) and the first opening in the flange is brought from an unaligned position (disassembled position) with respect to the second opening in the housing to an aligned position (assembled position, see fig 3) with respect to the second opening in the housing, when in the unaligned position the locking pin cannot be inserted through both the first and second openings (when disassembled, 23/24 not insertable through first and second openings) and when the first and second openings are aligned the locking pin is insertable through both the first and second openings (see fig 3) to lock 
Regarding Claim 9, Gabas discloses: arranged such that removal of the locking pin enables the sleeve to be slidably disengaged from the portion with an external profile of the elongate element such that the elongate element is free to rotate (if device is disassembled and 23/24 is removed 13 can be disengaged from 7 and 7 is free to rotate).
Regarding Claims 11, 12, 17-19, Gabas discloses: wherein the elongate element is a cable (11 is a cable, corresponding to 2a of instant application) [Claims 11, 17-18]; wherein the cable is a rigging cable used in aircraft rigging [Claims 12, 19].
Regarding the limitations “rigging” and “used in aircraft rigging,” a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In the instant case, Gabas discloses all of the structural limitations of the cable, and thus anticipates the claim. The limitations “rigging” and “used in aircraft rigging” describe the manner in which the claimed cable is intended to be used, however, the limitations do not structurally limit the claimed cable itself, and thus Gabas anticipates the cable as defined by Claims 12/19.
Claim(s) 1-3, 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum (US 2,551,577).
Regarding Claim 1, Baum discloses: an anti-rotational locking apparatus for locking an elongate element (5/6 corresponds to 2a/2b within instant application) in a particular rotational position with respect to a housing (1), comprising: a sleeve (10/15) having an internal profile (13) configured for slidably receiving therethrough an elongate element having a portion with an external profile (9) configured to positively engage with the internal profile of the sleeve; the housing; and a locking pin (14); wherein the sleeve has a flange (15) with a first opening (fig 1) therein and the housing has a second opening therein (16); wherein the first opening is arranged for slidable alignment with the second opening from an unaligned position (see rejection of Claim 1 above based on Gabas for interpretation of “unaligned” position; “unaligned” position corresponds to disassembled state) such that when in the unaligned position the locking pin cannot be inserted through both the first and second openings (when disassembled, 14 cannot be inserted through first and second openings) and when the first and second openings are aligned the locking pin is insertable through both the first and second openings (fig 3); and wherein insertion of the locking pin through the aligned first and second openings locks the flange to the housing and thereby prevents rotation of the flange with respect to the housing (while 14 is within 15, until 15 is slid, system will be locked).
Regarding Claim 14, Baum discloses: a method of locking an elongate element (5/6 corresponds to 2a/2b of instant application) in a particular rotational position with respect to a housing (1), comprising: sliding (during assembly) a sleeve (10) over a portion of the elongate element having an external profile (9) in order to positively engage an internal profile (13) of the sleeve with the external profile of the elongate element and bring a first opening (hole in 15) in a flange (15) of the sleeve from an 
Regarding Claims 2, 10, 16, Baum discloses: wherein the internal profile (13) of the sleeve (10) is a spline profile (fig 1); wherein the length of the splines extend in the longitudinal direction of the sleeve (fig 1) [Claim 2]; wherein the internal profile (13) of the sleeve (10) is a spline profile and the external profile (9) of the elongate element is a spline profile configured to positively engage with the internal profile of the sleeve [Claims 10, 16].
Regarding Claim 3, Baum discloses: wherein the housing has two second openings (fig 3 illustrates two openings), one provided in each of two housing portions (each radial side within fig 3), the locking pin being insertable in both second openings (fig 3); wherein the flange is arranged to slide between the housing portions for slidable alignment with both of the second openings in the housing.
Regarding Claim 7, Baum discloses: wherein the locking pin is a quick release pin (pin can be quickly pulled out of 15/16).
Regarding Claim 8, Baum discloses: an assembly comprising: an anti-rotational locking apparatus as claimed in claim 1 (see above); and an elongate element (5/6), wherein the elongate element has a portion with an external profile (9) configured to positively engage with the internal profile (13) of the sleeve (10); the assembly being arranged such that the sleeve is slidable over the elongate element so that the internal profile of the sleeve engages with the portion with an external profile of the elongate element (fig 3) and the first opening (hole within 15) in the flange (15) is brought from an unaligned position (disassembled position) with respect to the second opening in the housing to an aligned position (fig 3) with respect to the second opening in the housing, when in the unaligned position the locking pin cannot be inserted through both the first and second openings (when disassembled, 14 cannot be inserted through both first and second openings) and when the first and second openings are aligned (fig 3) the locking pin is insertable both the first and second openings (fig 3) to lock the sleeve to the housing and thereby prevent rotation of the flange and of the elongate element extending therethrough with respect to the housing (while 14 is within 15, until 15 is slid, system will be locked).
Regarding Claim 9, Baum discloses: arranged such that removal of the locking pin enables the sleeve to be slidably disengaged from the portion with an external profile of the elongate element such that the elongate element is free to rotate (14 causes sliding of 10 which allows 5/6 to rotate to disengage 9/13; then 14 can be removed and 5/6 can continue to rotate).
Regarding Claims 11, 12, 17-19, Baum discloses: wherein the elongate element is a cable (6 is a cable, corresponding to 2a of instant application) [Claims 11, 17-18]; wherein the cable is a rigging cable used in aircraft rigging [Claims 12, 19].
Regarding the limitations “rigging” and “used in aircraft rigging,” a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In the instant case, Baum discloses all of the structural limitations of the cable, and thus anticipates the claim. The limitations “rigging” and “used in aircraft rigging” describe the manner in which the claimed cable is intended to be used, however, the limitations do not structurally limit the claimed cable itself, and thus Baum anticipates the cable as defined by Claims 12/19.
Regarding Claim 13, Baum discloses: wherein the elongate element (5/6) is received within a recess in the housing; wherein the elongate element has an external screw thread (7) and the housing has an internal screw thread (3’) to which the elongate element may be screwed by rotation.
Regarding Claim 15, Baum discloses: removing (within fig 1, 14 is removed; 14 is a nonpermanent element and is removed during normal operation of device) the locking pin from the second opening in the housing and the first opening in the flange and slidably disengaging (claim does not require specific ordering of steps; 14 is used to disengage 9 and 13) the sleeve from the portion of the elongate element having the external profile, such that the elongate element may be rotated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabas (US 5,261,292), as applied to Claim 1 above, in view of Wang (US 9,174,695).
Regarding Claim 5, Gabas discloses the limitations of Claim 1 (see rejection above).
Gabas does not disclose: wherein the second opening in the housing is provided with at least one groove holding an anti-vibrational seal.

The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. In the instant case, while Wang does not disclose that the opening receives a locking pin, one of ordinary skill in the art recognizes that the locking pin of Gabas can be improved in the same way as disclosed by Wang by disposing an anti-vibrational seal within the second opening and about the locking pin in order to prevent the ingress of water or dust into the device of Gabas.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided Gabas with: wherein the second opening in the housing is provided with at least one groove holding an anti-vibrational seal, as taught by Wang, for the purpose of preventing the ingress of water or dust into the system, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 2,551,577), as applied to Claim 1 above, in view of Prouvost (US 2014/0223967) and Wikipedia (“Polyether ether ketone,” Wikipedia page, < https://en.wikipedia.org/wiki/Polyether_ether_ketone>).
Regarding Claim 6, Baum discloses the limitations of Claim 1 (see rejection above).
Baum does not disclose: wherein the sleeve comprises polyetheretherketone (PEEK) or wherein the housing comprises steel or wherein the sleeve comprises polyetheretherketone (PEEK) and the housing comprises steel.
	Prouvost teaches: a locking sleeve made of polyetheretherketone (paragraph [0041]).
	Wikipedia teaches: that it is known to one of ordinary skill in the art that polyetheretherketone has the benefits of: excellent mechanical and chemical resistance properties; providing robustness within demanding applications; resistance to high temperatures; low thermal conductivity.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Baum with: the locking sleeve made of polyetheretherketone, as taught by Prouvost and Wikipedia, for the purpose of providing the locking sleeve made from a material providing excellent mechanical and chemical resistance properties, robustness within demanding applications, resistance to high temperatures, low thermal conductivity.
	The resulting combination of Baum in view of Prouvost discloses: wherein the sleeve comprises polyetheretherketone (PEEK) or wherein the housing comprises steel or wherein the sleeve comprises polyetheretherketone (PEEK) and the housing comprises steel.
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
	Regarding the Objection to Claim 8 for not further limiting Claim 1, Applicant argues that Claim 1 has been amended to remove the elongate element.
	In response to Applicant’s arguments, Claim 1 still sets forth the elongate element (see lines 2-3, line 5), and thus Applicant’s arguments are not persuasive. 
	Regarding the claims and the interpretation of “aligned” and “unaligned,” Applicant argues that in the context of the invention, the skilled person would not interpret the term unaligned as suggested by the Examiner. Rather, the skilled person would understand that unaligned as referred to in the claims requires that the openings are not placed in a straight line with another such that the pin is unable to be inserted through both simultaneously. Thus, since the two openings (15, 16) of Baum and the openings (5, 6, 16) of Gabas are never in a position where their respective 'pins' cannot be inserted therethrough, the openings of Baum and Gabas are always aligned with one another and are thus not brought into alignment from an unaligned position. 
	In response to Applicant’s arguments, the instant application achieves the limitation “aligned” during assembly of the device. Within the instant set of claims, the “unaligned position” is a disassembled state while the “aligned” position is an assembled state as the limitations “unaligned” and “aligned” are not achieved during normal operation of the device within a larger assembly. Baum and Gabas must be assembled, and are capable of disassembly for maintenance and repair, and thus Baum and Gabas are not always in the aligned states. When Baum and Gabas are in a 
	Regarding Claim 1 and Gabas, Applicant argues that insertion of the pin (23, 24) into openings in the Gabas system does not effect locking as required by the independent claims because locking is effected by rotation of the pin (23, 24) through a user’s interaction with a widened portion (28).
	In response to Applicant’s arguments, the pin (23, 24) of Gabas must first be inserted into the openings before the pin can rotate between the locked and unlocked states. Within Gabas, insertion of the pin during assembly into the openings is required for any subsequent functioning of the device, including locking, and thus insertion of the pin of Gabas effects locking. Therefore, Applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656